Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Michael T. Parra, M.D.,
(OI File No.: H-11-4-3105-9),
Petitioner,

v.

The Inspector General.
Docket No. C-13-442
Decision No. CR2852

Date: July 12, 2013

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Disposition affirming the I.G.’s determination to exclude Petitioner Michael T. Parra,
M.D., from participation in Medicare, Medicaid, and all other federal health care
programs until he regains his license to practice medicine as a physician in the State of
Colorado. The I.G.’s Motion and determination are based on sections 1128(b)(4)(A) and
1128(b)(4)(B) of the Social Security Act (Act), 42 U.S.C. §§ 1320a-7(b)(4)(A) and (B).

The undisputed material facts of this case show that the I.G. is authorized to impose the
exclusion against Petitioner, and that the length of that period of exclusion is not
unreasonable. Accordingly, I grant the I.G.’s Motion for Summary Disposition.

I. Procedural Background

Petitioner Michael T. Parra, M.D., was first licensed to practice medicine as a physician
in the State of Colorado in August 1988. In 2010, the Colorado Medical Board (CMB)
was engaged in a review of Petitioner’s professional activity, and on December 16, 2010
notified him that it “had reasonable grounds to believe that the public health, safety, or
welfare imperatively required emergency action” and that it had voted to suspend
Petitioner’s license summarily. Petitioner and the CMB subsequently agreed that in lieu
of the summary suspension of his license, Petitioner would cease practicing medicine
pending CMB’s further investigation and evaluation of his practice; this agreement was
formalized in an Interim Cessation of Practice Agreement signed by Petitioner and his
attorney on December 21, 2010. I.G. Ex. 2.

In mid-February 2011 the CMB learned that Petitioner had “performed acts requiring a
license” while the Interim Cessation of Practice Agreement was in effect, and had
“falsified or repeatedly made incorrect essential entries on patient records.” In its
February 18, 2011 Order of Suspension Pursuant to § 24-4-104(4), C.R.S., the CMB
found that “Petitioner has deliberately and willfully violated the Colorado Medical
Practice Act and/or that the public health, safety, or welfare imperatively requires
emergency action.” The CMB acted on its finding by suspending Petitioner’s license to
practice medicine effective February 24, 2011. LG. Ex. 3, at 1-2.

The Order of Suspension was subject to administrative appeal. I.G. Ex. 3, at 4-10. While
at appeal was pending and while the summary suspension of Petitioner’s license was
till in effect, Petitioner and the CMB agreed to resolve all proceedings against Petitioner
na Stipulation and Final Agency Order signed by Petitioner on January 10, 2012 and
ffective immediately on the CMB’s execution of it on January 13, 2012. 1.G. Ex. 4. By
e language employed in that document, Petitioner’s “license to practice medicine in the
tate of Colorado issued by the Board is deemed relinquished.” By another provision of
at document, Petitioner agreed “not to apply for reactivation of his license,
reinstatement of his license, or to apply for a new license issued by the Board at any time
in the future.” I.G. Ex. 4, at 3.

ao

fo}

ang

On January 31, 2013 the I.G. sent a notice-of-exclusion letter to Petitioner, relying on the
terms of section 1128(b)(4) of the Act, 42 U.S.C. § 1320a-7(b)(4). LG. Ex. 1. Acting
through counsel Petitioner sought review of the I.G.’s determination in a request for
hearing in a letter dated February 6, 2013.

I convened a prehearing conference by telephone on March 20, 2013, pursuant to 42
C.F.R. § 1005.6, in order to discuss procedures and a schedule for addressing the issues
presented by this case. The details of that conference and the schedule established appear
my Amended Order of March 21, 2013. The record in this case closed for purposes of 42
C.F.R. § 1005.20(c) on June 28, 2013.

The evidentiary record on which I decide the issues before me contains 15 exhibits. The
1.G. proffered four exhibits marked I.G. Exhibits 1 through 4 (LG. Exs. 1-4). Petitioner
proffered 11 exhibits marked Petitioner’s Exhibits 1 though 5 and 7 through 12 (P. Exs.
1-5, 7-12). Petitioner’s proffer did not include an exhibit marked P. Ex. 6. The I.G.
objected to the relevance of P. Exs. 1, 2, 4, and 7 through 12; although those objections
are sound and those proffered exhibits are in fact irrelevant to the issues before me, I
discuss some of them briefly below. Accordingly, I have admitted all proffered exhibits.
I have admitted no pleadings or evidentiary proffers filed after June 28, 2013.

IL. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the context of this record, they are:

a. Whether the LG. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to
sections 1128(b)(4)(A) and (B) of the Act; and

b. Whether the length of the proposed period of exclusion is unreasonable.

I decide these issues in favor of the I.G.’s position. Section 1128(b)(4)(A) of the Act
supports Petitioner’s exclusion from all federal health care programs, for his license to
practice medicine as a physician was suspended by the CMB, the State licensing
authority, for reasons bearing on his professional competence and professional
performance, and he may not renew that license. Section 1128(b)(4)(B) of the Act
supports Petitioner’s exclusion as well, for his license to practice medicine as a physician
was surrendered to the CMB while a formal disciplinary proceeding was pending
concerning the same issues. The length of this proposed period of exclusion is
reasonable as a matter of law.

III. Controlling Statutes and Regulations

Section 1128(b)(4)(A) of the Act, 42 U.S.C. § 1320a-7(b)(4)(A), authorizes the exclusion
from participation in Medicare, Medicaid, and all other federal health care programs of
any individual or entity “whose license to provide health care has been revoked or
suspended by any State licensing authority, or who otherwise lost such a license or the
right to apply for or renew such a license, for reasons bearing on the individual’s or
entity’s professional competence, professional performance, or financial integrity.”

Section 1128(b)(4)(B) of the Act, 42 U.S.C. § 1320a-7(b)(4)(B), authorizes the exclusion
from participation in Medicare, Medicaid, and all other federal health care programs of
any individual or entity “who surrendered [a license to provide health care] while a
formal disciplinary proceeding was pending before [a State licensing authority] and the
proceeding concerned the individual’s or entity’s professional competence, professional
performance, or financial integrity.”
The terms of sections 1128(b)(4)(A) and (B) are restated in similar regulatory language at
42 C.F.R. §§ 1001.501(a)(1) and (2).

The terms of 42 C.F.R. § 1001.2007(d) provide that in exclusion appeals to this forum:

When the exclusion is based on the existence of a criminal conviction

or a civil judgment imposing liability by (a) Federal, State or local court,

a determination by another Government agency, or any other prior
determination where the facts were adjudicated and a final decision was made,
the basis for the underlying conviction, civil judgment, or determination is

not reviewable and the individual or entity may not collaterally attack it

either on substantive or procedural grounds in this appeal.

An exclusion based on section 1128(b)(4) of the Act is discretionary. If the I.G. exercises
his discretion to proceed with the sanction, then the mandatory minimum period of
exclusion to be imposed under section 1128(b)(4) of the Act “shall not be less than the
period during which the individual’s or entity’s license to provide health care is revoked,
suspended, or surrendered... .” Act § 1128(c)(3)(E), 42 U.S.C. § 1320a-7(c)(3)(E).
Regulatory language at 42 C.F.R. § 1001.501(b)(1) affirms the statutory provision.

Although an exclusion based on section 1128(b)(4) of the Act is discretionary, the LG.’s
decision to exercise his discretion and proceed with the sanction is not subject to review.
Donna Rogers, DAB No. 2381 (2011); Keith Michael Everman, D.C., DAB No. 1880
(2003); Sheldon Stein, M.D., DAB No. 1301 (1992); 42 C.F.R. § 1005.4(c)(5).

The CMB is Colorado’s licensing authority for the practice of medicine by physicians.
COLO. REV. STAT. §§ 12-36-103,104 and 24-4-104.

IV. Findings and Conclusions
I find and conclude as follows:

1. Petitioner was first licensed to practice medicine as a physician in the State of
Colorado in 1988. I.G. Exs. 2, 3.

2. On December 16, 2010 the CMB notified Petitioner of some results of its
formal investigation into Petitioner’s professional conduct. 1.G. Exs. 2, 3.

3. The CMB proceeding against Petitioner was begun for reasons bearing on, and
concerned, Petitioner’s professional competence and professional performance.
LG. Exs. 2, 3, 4.
4. The CMB proceeding against Petitioner resulted in the summary suspension of
his license to practice medicine effective February 24, 2011. I.G. Ex. 3.

5. While the CMB proceeding against him was pending and the summary
suspension of his license was in effect, Petitioner and his attorney signed a
Stipulation and Final Agency Order on January 10, 2012, by which he
relinquished his license to practice medicine as a physician in Colorado and
agreed that he would not seek reactivation or reinstatement of his license, or
apply for a new license, from the CMB. The Stipulation and Final Agency
Order became effective January 13, 2012. I.G. Ex. 4.

6. At all times between December 16, 2010 and January 13, 2012, the CMB
proceedings against Petitioner were for reasons bearing on, and concerned,
Petitioner’s professional competence and professional performance. LG.
Exs. 2, 3, 4.

7. Because the CMB suspended Petitioner’s license to practice medicine effective
February 24, 2011, and Petitioner later lost the right to apply for or renew such
a license, a basis exists for the I.G.’s exercise of authority to exclude Petitioner
from participation in Medicare, Medicaid, and all other federal health care
programs. Act § 1128(b)(4)(A).

8. Because Petitioner relinquished his license to practice medicine effective
January 13, 2012, a basis exists for the I.G.’s exercise of authority to exclude
Petitioner from participation in Medicare, Medicaid, and all other federal
health care programs. Act § 1128(b)(4)(B).

9. The LG.’s exclusion of Petitioner until such time as he regains his license to
practice medicine as a physician in the State of Colorado is not unreasonable.
Act § 1128(c)(3)(E); 42 C.F.R. § 1001.501(b)(1).

10. There are no disputed issues of material fact and summary disposition is
appropriate in this matter. Marvin L. Gibbs, Jr., M.D., DAB No. 2279 (2009);
Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma Walley, DAB No.
1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The exclusion of an individual based on section 1128(b)(4) of the Act, 42 U.S.C.

§ 1320a-7(b)(4) is a derivative action, based on an action previously taken by a court,
licensing board, or other agency. In this case the I.G. relies on the actions of the CMB to
support two theories that would authorize Petitioner’s exclusion: the first theory invokes
section 1128(b)(4)(A), and the second rests on section 1128(b)(4)(B). As I shall explain
below, the I.G. has demonstrated the essential elements of both theories.

There are two essential elements necessary to support an exclusion based on section
1128(b)(4)(A). First, the I.G. must prove that the license of the individual to be excluded
to provide health care, or the right to apply for or renew such a license, has been lost,
revoked or suspended by a state licensing authority. Second, the I.G. must prove that the
license was revoked or suspended for reasons bearing on the individual’s professional
competence, professional performance, or financial integrity. Leonard R. Friedman,
M.D., DAB No. 1281 (1991); Thomas I. DeVol, Ph.D., DAB CR1652 (2007); Sherry J.
Cross, DAB CR1575 (2007); Michele R. Rodney, DAB CR1332 (2005); Edmund B.
Eisnaugle, D.O., DAB CR1010 (2003); Marcos U. Ramos, M.D., DAB CR788 (2001);
Allison Purtell, M.D., DAB CR781 (2001).

Three essential elements must be proven in order to support an exclusion based on
section 1128(b)(4)(B). First, the I.G. must prove that the individual to be excluded has
surrendered her or his license to provide health care to a State licensing authority.
Second, the I.G. must prove that the license was surrendered while a formal disciplinary
proceeding against the individual was pending before the State authority. Third, the LG.
must prove that the pending proceeding concerned the individual’s professional
competence, professional performance, or financial integrity. Jane Espejo Norton, M.D.,
DAB CRI1627 (2007); James Latimer, M.D., DAB CR1578 (2007); Julia Maria Nash,
DAB CR1277 (2005); Maureen Felker, DAB CR1110 (2003); April Ann May, P.A.,
DAB CR1089 (2003); Djuana Matthews Beruk, D.D.S., DAB CR950 (2002).

The L.G. has made the first showing required by each statutory provision. This record
shows that Petitioner was first licensed to practice medicine as a physician in Colorado in
1988. I. G. Exs. 2, 3. The first element required to be shown by section 1128(b)(4)(A) is
established by uncontroverted evidence that Petitioner’s license was summarily
suspended by the CMB on February 24, 2011, and is further established by unchallenged
evidence that Petitioner abandoned any right to apply for or renew that license on January
13, 2012. I. G. Exs. 3, 4. The first element required to sustain an exclusion based on
section 1128(b)(4)(B) is demonstrated by uncontradicted evidence that Petitioner
relinquished his license on January 13, 2012.

The I.G. has made the second showing required by an action brought pursuant to section
1128(b)(4)(B) as well. The CMB proceeding began not later than December 2010. I.G.
Ex. 2. In March 2011, CMB referred the results of its investigative proceeding to the
Attorney General of the State of Colorado. Petitioner and his attorney determined to
relinquish his license as a means of settling all matters charged in that investigative
proceeding, and by agreement with CMB, the relinquishment of Petitioner’s license
became final with the entry of the CMB’s Stipulation and Final Agency Order on January
13, 2012. I.G. Exs. 3, 4. That sequence of events demonstrates that Petitioner

surrendered his license while the CMB proceeding was pending against him, and thus
proves the second essential element required in an 1128(b)(4)(B) exclusion.

The nexus between the CMB proceeding and Petitioner’s professional performance and
professional competence — the second essential element of the I.G.’s 1128(b)(4)(A)
theory and the third of his 1128(b)(4)(B) theory — has been contested, but the I.G. has
proven it, and Petitioner’s effort to suggest otherwise approaches an intentional distortion
of the record before me and the CMB. As I shall point out presently, that effort to deny
the nexus is remarkable in many ways, but particularly because it is impeached by
Petitioner’s own words to the CMB.

The record of the CMB proceeding between December 2010 and February 2011 shows
that the CMB found the public health, welfare, or safety sufficiently threatened to
“imperatively require” the cessation of Petitioner’s medical practice. I.G. Ex. 2.
Although the December 21, 2010 cessation agreement does not specify the individual
bases for the CMB’s action, the February 18, 2011 Order of Suspension goes into some
detail: it specifies that Petitioner flouted the cessation agreement, persisted in his active
practice of medicine, and “falsified or repeatedly made incorrect essential entries on
patient records.” I.G. Ex. 3, at 2. That Order asserts the CMB’s belief that Petitioner was
in willfull and deliberate violation of the Colorado Medical Practice Act, and reasserts the
charge that Petitioner’s conduct jeopardized the public health, safety, or welfare.

But the final resolution of the CMB proceeding leaves no room for speculation about the
exact relationship between that proceeding and Petitioner’s professional performance and
competence. The Stipulation and Final Agency Order of January 13, 2012 identified by
their initials eight of Petitioner’s individual patients whom the CMB alleged were
mistreated by Petitioner — over a period “from approximately 2003 to 2010” — when he
“did not appropriately use medications, did not confirm medical diagnoses before
initiating treatment, and did not fully document patient visits or medical justification for
his treatment approaches.” The CMB alleged that Petitioner “attempted to create medical
notes for patients that were not contemporaneously made with patient care.” I.G. Ex. 4,
at 2. Perhaps most significantly, Petitioner acknowledged that if proven, the allegations
would constitute unprofessional conduct as defined by law. I.G. Ex. 4, at 2-3.

To this record Petitioner responds that “his license was relinquished as a business
decision, entered specifically without any findings of fact against him, and in
contemplation of his inactive licenses and continued practicing in two other states.” P.
Ans. Br. at 2. He insists that relinquishing his license was “a relatively simply business
decision,” (P. Ans. Br. at 8), and elaborates that “Parra simply desired, due to the costs of
litigation and the disappoint [sic] with the Colorado board’s unreasonableness, to transfer
his practice to another state. It was a business decision, not an admission of guilt.” P.
Ans. Br. at 9. Whether a business decision or something else entirely, it is very clear that
Petitioner was eager to place himself beyond the jurisdiction of the CMB as quickly as he
could by taking “‘a business decision, due to the costs of discovery . . . in contemplation
of his continued practice and licenses [in] two other states . . . to simply cut his ties with
the medical community in Colorado with stipulation by both parties that there was not
any wrongdoing ....” P. Resp. Br. at 1-2.

This argument may be an effort to divert attention from a crucial concession Petitioner
made early in the CMB proceeding. The nexus between that proceeding and Petitioner’s
professional competence and performance — which is, of course, the real matter to be
proven — is confirmed in letters Petitioner himself wrote to the CMB during that
proceeding. He first wrote on March 15, 2010: that letter appears in this record as P. Ex.
9. In it, Petitioner acknowledged CMB’s investigation into his keeping of patient
records, and attempted to justify his practices “regarding the issues that have been raised
in the Board complaints” by blaming computer programs, office equipment, and his own
employees. He wrote to the CMB again on May 10, 2010. P. Ex. 5. In this letter of 10
pages he mounted an extended apologia for his treatment of eight patients he identified
by name. Those eight names correspond exactly with the initials of patients CMB
alleged it could prove had been mistreated by Petitioner. P. Ex. 5; 1.G. Ex. 4, at 2. The
CMB investigative file number Petitioner noted in the second line of P. Ex. 5 (2009-
001822-B) was one of several noted and settled in the Stipulation and Final Agency
Order. I. G. Ex. 4, at 1. Those letters are before me proffered by Petitioner, and they
serve as well as anything else in this record to tie the CMB investigation into Dr. Michael
T. Parra’s professional performance and competence to the fact that Dr. Michael T. Parra
no longer has — and will never regain — a license to practice medicine as a physician in
the State of Colorado.

Quite apart from the gratuitous fling at the CMB, whose Interim Cessation of Practice
Agreement Petitioner deliberately defied, Petitioner’s present argument depends on its
studied distortion of a central point in any 1128(b)(4) exclusion: that no admission or
finding of “guilt” need be shown as long as the proceeding was “for reasons bearing on”
or “concerned” a licensee’s professional competence, professional performance, or
financial integrity. Chang Goo Yoon, DAB CR1852 (2008). It is perfectly true that no
final findings of misconduct were entered by the CMB in the Stipulation and Final
Agency Order, but it is also perfectly true that their absence is immaterial to this
discussion. The material point is simply this: the entire process that was well-advanced
in December 2010, that led to the Order of Suspension in 2011, and that culminated in
that January 2012 Stipulation and Final Agency Order was an inquiry into Dr. Michael T.
Parra’s professional competence and performance. The rule on this point as articulated
by the Departmental Appeals Board (Board) is clear:

This Board has previously held that a state licensing authority is not
required to make findings with respect to an individual’s professional
competence, professional performance, or financial integrity, or to use
those words, in order for the I.G. to exclude an individual. Brian Bacardi,
D.P.M., DAB No. 1724 (2000); Olufemi Okonuren, M.D., DAB No. 1319
(1992). The wording of the provision merely requires that the reasons for
the revocation have “bearing on” these concerns. A contrary interpretation
would subject federal programs and patients to risks simply because of the
state licensing authority’s choice of words.

Tracey Gates, R.N., DAB No. 1768 (2001). See Narinder Saini, M.D., DAB No. 1371
(1992).

When Petitioner and his attorney signed the Stipulation and Final Agency Order they
were aware beyond misunderstanding that the CMB felt itself able and prepared to prove
Petitioner’s serious specific lapses in those professional standards, and that those
allegations supported the CMB’s authority to “order conditions upon [Petitioner’s]
practice that it deems appropriate.” I.G. Ex. 4, at 3, paragraphs 8-10. The nexus between
the CMB proceeding and Petitioner’s professional performance and professional
competence, the second essential element of the I.G.’s 1128(b)(4)(A) theory and the third
of his theory based on 1128(b)(4)(B), has been proven.

With the proof of that nexus accomplished, t
essential to both theories, and Petitioner’s ex:
and (B) of the Act is authorized.

In resisting the I.G.’s action, Petitioner has d
practiced medicine between 2003 and 2010.

e I.G. has proven all of the elements
clusion pursuant to sections 1128(b)(4)(A)

lenied any misconduct whatsoever while he
His description of events colors him as the

victim of malicious and unfounded accusations motivated by the animus of his former

employees and colleagues, accusations that

e claims the CMB parlayed into an

“unreasonable and baseless” investigation. P. Ans. Br. at 2-5. Petitioner offered a

similar narrative in a document singular for i
exhibit is a letter dated March 12, 2012 and

University’s School of Medicine. The LG.

ad
properly objected to the admission of P. Ex.

its fervid self-justification. P. Ex. 8. That

essed to the Dean of Creighton

8, but although it is irrelevant because it constitutes an attack on the allegations that led to
the loss of his license, I have admitted it because it illustrates Petitioner’s continued

refusal to acknowledge — or even to describ:
the CMB’s Interim Cessation of Practice Ag:

Order. That context was a CMB investigation
unprofessional conduct and sought to bar him

e frankly — the context, goal, and effect of
reement and Stipulation and Final Agency
by which CMB accused Petitioner of
rom the practice of medicine in Colorado.

That goal was the protection of the Colora
effect was to close the investigation with a q
forbearance in reaching and announcing final

OP

ublic’s “health, safety, and welfare.” That
uid pro quo: in return for the CMB’s
findings and conclusions, Petitioner agreed

to be forever barred from the practice of medicine in Colorado.'

' Any suggestion that this quid pro quo does
“surrendered” cannot survive the careful anal

not mean that Petitioner’s license was
lysis and forceful rejection of a very similar
10

Petitioner’s Exs. 1, 2, 4 and 7 are similarly irrelevant and just as unhelpful. Each in its
way is an effort to argue that the CMB proceeding was somehow invalid, unsound,
meaningless, or unfair. Each in its own way attempts to debate issues that are not valid
defenses to the I.G.’s proposed exclusion action.

That P. Ex. 1 may show that Petitioner was able to renew his Nebraska medical license in
June 2012 does not alter the finality of the CMB proceeding, and certainly does not mean
that a valid Nebraska license can, for purposes of section 1128(b)(4), substitute for the
one Petitioner lost permanently in Colorado. The reasonableness of an individual’s de
facto permanent exclusion based on the de jure permanent loss of the individual’s license
has been explicitly considered and approved:

It is clear from the Act that, once the exclusion remedy is properly
imposed . . . license reinstatement by the revoking authority is the
only statutorily recognized way to lift the exclusion.

John C. Cheek, M.D., DAB No. 1738 (2000); see Judy Pederson Rogers and William
Ernest Rogers, DAB No. 2009, n.5 (2006); Kenneth M. Behr, DAB No. 1997, n.7 (2005);
Jane Espejo Norton, M.D., DAB CR1627; Armando G. Sanchez, M.D., DAB CR1309
(2005); Michael D. Cerny, D.O., DAB CR1026 (2003); Lori E. Miller, DAB DR961
(2002).

P. Exs. 2 and 3 argue Petitioner’s innocence of professional misconduct, but they are
meaningless now, for P. Ex. 2 is a letter written in September 2011 and is obviously
intended as part of Petitioner’s defense in the CMB proceeding, while P. Ex. 3 is simply
the ipse dixit statement of Petitioner’s attorney before the CMB as to his view of that
proceeding. That CMB proceeding is no longer subject to challenge or collateral attack,
and its results speak for themselves without the need for expatiation by Petitioner’s
former advocate. Nor does P. Ex. 4 add to this discussion, for it is a letter written in
March 2011, probably as part of Petitioner’s defense in the CMB proceeding, describing
the nature and function of Petitioner’s electronic office record-keeping system.
Petitioner’s undated curriculum vitae, P. Ex. 7, is lengthy, and it would be longer still if it
mentioned the history of Petitioner’s Colorado license after 2010 through its suspension
in 2011 and its relinquishment in 2012. It would be far more candid if it used some term
other than “inactive” to describe the current status of that Colorado license. P. Ex. 7, at

notion in Djuana Matthews Beruk, D.D.S., DAB CR950 (2002), in which Administrative
Law Judge José A. Anglada described the application of section 1128(b)(4)(B) to almost-
identical facts as “inescapable.”
11

42 The arguments suggested by these irrelevant exhibits are made too late to aid
Petitioner’s cause here. I will not consider them, for such collateral attacks on the
soundness or fairness of the CMB proceeding are explicitly barred in appeals based on
section 1128(b)(4). Donna Rogers, DAB No. 2381, at 4-5; Marvin L. Gibbs, Jr, M.D.,
DAB No. 2279; Roy Cosby Stark, DAB No. 1746 (2000); George Iturralde, M.D., DAB
No. 1374 (1992); Leonard R. Friedman, M.D., DAB No. 1281; 42 C.F.R.

§ 1001.2007(d).

Petitioner’s protestations that he did not understand this consequence of his license
relinquishment, or that he was not adequately informed about it, are no defenses to the
exclusion. Erica L. Pedersen, DAB CR1700 (2007); Stella Remedies Lively, DAB
CR1369 (2005); Steven Caplan, R.Ph., DAB CR1112 (2003); aff’d sub nom. Steven
Caplan v. Thompson, CIV No. 04-00251 (D. Haw. Dec. 17, 2004). And Petitioner’s
constitutional challenges are beyond the scope of this appeal and this forum in general: I
simply cannot consider them. Rogers, DAB No. 2381; Kenneth M. Behr, DAB No. 1997;
Keith Michael Everman, D.C., DAB No. 1880; Susan Malady, R.N., DAB No. 1816
(2002). However, it may be worth noting that it is a firmly-established principle that no
health care practitioner, including this Petitioner, has a constitutionally-protected interest
in continued participation in the Medicare program. Kahn v. I.G. 484 F. Supp. 423
(S.D.N.Y. 1994); Hillman Rehabilitation Center, DAB No. 1611 (1997); Norton, DAB
CR1627; Edmund D. Eisnaugle, D.O., DAB CR1010; Martin Markoff, D.O., DAB
CR538 (1998).

Because the I.G. has established a basis for the exclusion of Petitioner pursuant to
sections 1128(b)(4)(A) and (B) of the Act, his exclusion until such time as he regains his
license to practice medicine as a physician in the State of Colorado is required by section
1128(c)(3)(E) of the Act, 42 U.S.C. § 1320a7(c)(3)(E) and 42 C.F.R. § 1001.501(b)(1).
That period is reasonable as a matter of law, based as it is on that statute and regulation.
Petitioner’s complaint that the period is “grossly disproportionate” and “unreasonable” is

>It may be possible to infer the approximate date of P. Ex. 7. At page 4 of that exhibit,
there is a reference to activity in August 2011. That is the most recent date in the
document. The document does not reflect the apparent renewal of Petitioner’s Nebraska
license in June 2012. Thus, the curriculum vitae can be assumed to have been prepared
after August 2011 and before June 2012. Remarkably, it describes his Colorado license
as “inactive” at that time, a plainly untruthful reflection of the CMB’s action of February
2011, and of January 2012 as well, if prepared after that latter date. On the other hand,
the curriculum vitae does show — without explanation — that Petitioner’s association
with at least three Denver-area hospitals ended in December 2010, the month in which
the CMB ordered him to cease performing “any act requiring a license by the Board.” P.
Ex. 7, at 4-6; LG. Ex. 2, at 1-3.
12

simply wrong: in fact, the period of exclusion is the precise result desired by Congress in
1987, when it enacted section 1128(b)(4) as part of the Medicare and Medicaid Patient
and Program Protection Act of 1987, Pub. L. No. 100-93. His demand that I alter the
period and effect of his exclusion is explicitly beyond my authority to address. 42 C.F.R.
§§ 1005.4(c)(5) and (6). And it may be well to summarize here what I have written
above: because Petitioner has agreed never to seek a license to practice medicine as a
physician in Colorado, his exclusion from the protected programs is, for all practical
purposes, permanent. The effects of this exclusion on Dr. Parra’s future are concededly
stark, but they are not recognized defenses or mitigating factors in this appeal, and they
are amply justified by the facts and the law of this case. Jeremy Robinson, DAB No.
1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Summary disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). Resolution
of a case by summary disposition is particularly fitting when settled law can be applied to
undisputed material facts. Gibbs, DAB No. 2279; Michael J. Rosen, M.D., DAB No.
2096. This Decision issues accordingly, for the material facts in this case are undisputed,
unambiguous, and support summary disposition as a matter of settled law.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Michael T. Parra, M.D., from
participation in Medicare, Medicaid, and all other federal health care programs pursuant
to the terms of sections 1128(b)(4)(A) and 1128(b)(4)(B) of the Act, 42 U.S.C. § 1320a-
7(b)(4)(A) and (B), until such time as he regains his license to practice medicine as a
physician in the State of Colorado is SUSTAINED.

/s/
Richard J. Smith
Administrative Law Judge

